Citation Nr: 1116385	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-48 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for degenerative disease with L4-L5 disc herniation and nerve compression (claimed as back injury with nerve damage).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan, which granted the Veteran's claim of entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating, effective September 28, 2007, and denied his claim of entitlement to service connection for degenerative disc disease with L4-L5 herniation and nerve compression (claimed as back injury with nerve compression).  The Veteran subsequent submitted a timely notice of disagreement with both the noncompensable rating for his bilateral hearing loss and the denial of his service connection claim, and perfected his appeal to the Board.

In a statement dated August 2009, the Veteran indicated that he wished to withdraw from appellate review the issue of entitlement to service connection for posttraumatic stress disorder ("PTSD").  Accordingly, the Board finds that this matter has been withdrawn.

In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that, following the certification of the Veteran's appeal to the Board, he submitted additional evidence to the Board in support of his claims, accompanied by a waiver of initial review by the agency of original jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304 (2010).

The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD has been raised by the Veteran, as noted during the Board video conference hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDING OF FACT

The Veteran's current degenerative disease with L4-L5 disc herniation and nerve compression is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's current degenerative disease with L4-L5 disc herniation and nerve compression was neither incurred in, nor aggravated by, active military service, and arthritis of the spine did not manifest to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, (regarding the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim), was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.

VA essentially satisfied the notification requirements of the VCAA by means of letters dated January 2008 and February 2009.  The Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, the letters satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and a VA compensation and pension examination report dated October 2008.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  In this regard, the Board observes that, although the Veteran was sent a consent form allowing VA to obtain treatment records pertaining to his service connection claims, it appears that he only completed a form allowing VA to obtain records regarding his bilateral hearing loss disability; there is no evidence that he consented to allow VA to request or obtain any back treatment reports.  

Review of the examination report shows that the VA examiner reviewed the Veteran's complete claims folder, elicited from the Veteran his history of spinal injuries, symptomatology and treatment, performed a comprehensive physical examination, reviewed diagnostic test results and provided clinical findings detailing the results of the examination.  

Moreover, despite the finding by the VA examiner that she could not opine as to whether the Veteran's spinal disorder was related to service without resorting to mere speculation, the Board concludes that the examination was adequate.  In this regard, the Court itself has held that the fact that a medical opinion is inconclusive does not mean that the examination upon which it is based is inadequate.  Roberts v. West, 13 Vet. App. 185, 189 (1999).  Rather, in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that the Board is permitted to rely on a medical examiner's conclusion that an etiology opinion would be speculative when the examiner explains the basis for such an opinion or the basis is otherwise apparent from the Board's review of the evidence.  Id.  Here, as will be discussed in greater detail below, the VA examiner explained that her opinion was based on the fact that the record contained no documented evidence of the Veteran's claimed in-service motor vehicle accident ("MVA"), which he avers resulted in his current lumbar spine disorder.  Accordingly, as the VA examiner provided a clear and reasoned basis for her conclusion, the Board finds that the examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

As noted above, the Veteran asserts that his current degenerative disease with L4-L5 disc herniation and nerve compression (claimed as back injury with nerve damage) is the result of an in-service MVA.  Specifically, he says that, in 1969, while riding in a 3/4 ton pickup truck, he sustained a back injury when the truck was involved in a rollover accident.  

As an initial matter, the Board notes that the Veteran's service treatment records are void of any complaints of, treatment for, or a diagnosis of a lumbar spine disorder or spinal injury.  Significantly, although his service personnel records show that he was in fact stationed in Germany in 1969, where he states the MVA occurred, there is no evidence in either the treatment or personnel records that he was involved in an MVA or that he sought treatment for a back injury or any other type of injury at that time.  Moreover, while the Veteran now claims that his current low back disorder is the result of an MVA, his June 1970 service separation examination report reveals that he was found to have completely normal findings for the spine and other musculoskeletal regions.  Similarly, on the concurrent June 1970 medical history report, the Veteran specifically reported that he did not then have, and had never previously had, back trouble of any kind.  

The post-service treatment reports of record reveal no evidence that the Veteran sought treatment for, or was diagnosed with arthritis or any spinal disorder within the one-year period following his separation from service.  In fact, the earliest record showing that the Veteran sought or received treatment for a low back condition is dated April 2005, when he underwent an MRI at Michigan State University for complaints of low back and right leg pain.  The report revealed a herniated disc with a fragment lying behind the right posterior lateral aspect of the L4 vertebral body with nerve compression, and a smaller disc herniation at the L1-L2 level without evidence of nerve compression.  There are no other treatment reports of record relating to a back condition.

In October 2008, the Veteran was afforded a VA spinal examination.  He told the examiner that he had been hit on the head by one of the vehicle tires and had also sustained a back injury.  Although he said that he underwent a medical evaluation following this incident, as noted above, there is no evidence in the service treatment reports to suggest that he was seen for any back injuries.  The Veteran also told the examiner that, in 2003, he began to experience sciatic nerve pain after he slipped and fell on some ice.  He also reported performing heavy lifting of geophysical equipment, and said that he eventually underwent six surgical procedures on his back.  As discussed above, however, there is only one post-service report regarding the Veteran's lumbar disorder.  After noting that she had reviewed the complete evidence of record, including the Veteran's service treatment records, the VA examiner diagnosed him with diffuse spondylosis, multiple vertebral bodies, and disc disease at L4-5.  However, she wrote that she could not opine as to whether the Veteran's current low back disorder was related to military service without resort to mere speculation because there were no treatment records or reports of any back disorders in service, and, notably, no documented evidence that he had actually been involved in an MVA during service.  She also observed that he had reported having experienced back pain and heavy lifting in his post-service occupation as a geologist, and also reported that he had sustained a fall with injury to his back a few years earlier.  

The Board notes that, during the July 2010 hearing before the undersigned Veterans Law Judge, although the Veteran discussed his service-connected bilateral hearing loss disability, he specifically chose not to testify regarding his claimed lumbar spine disorder.  

III.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence of record is against granting the Veteran's claim of entitlement to service connection for degenerative disease with L4-L5 disc herniation and nerve compression.  In this regard, the Board has considered whether service connection is warranted either on a direct or presumptive basis for such condition.

With regard to granting service connection on a direct basis, the Board finds that the Veteran's claim of having sustained a low back injury during service is simply not supported by the competent or probative evidence of record.  As set forth above in Shedden v. Principi, supra, service connection requires evidence of the existence of a current disability, the in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  In this case, while the first prong of Shedden is met, the Veteran's service treatment records are entirely devoid of any evidence concerning his having been involved in an MVA, or of his having reported or received treatment for, or a diagnosis of, a back injury.  In addition, during the service separation examination, he was found to have no back abnormalities, and specifically reported that he had never experienced any back problems.  Thus, the second prong of Shedden has not been established in this case.

With regard to the third prong of Shedden, requiring medical nexus evidence between service and the current disability, as discussed above, the claims folder contains no probative evidence of a relationship between the Veteran's current lumbar spine disorder and service.  In this regard, the Board notes that the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  Here, the VA examiner concluded that, because the claims folder did not contain any evidence of a back injury in service, as well as the fact that the Veteran reported having sustained a back injury in a fall in 2003 and reported engaging in post-service heavy lifting at work, she could not opine as to a relationship between his current low back disorder and service without resort to mere speculation.  The Court has held that service connection may not be based on an examiner's resort to speculation.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   Accordingly, the Board concludes that the 2008 VA examination report does not support a causal nexus between service and the Veteran's current disability so as to warrant a grant of the claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.").   As such, the third prong of Shedden is not met.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal statements that he sustained a back injury in an MVA during service, as well as the written statements of his wife and those of a fellow serviceman, the latter of which reported that he actually captured the MVA on film.  See letter from "Frank," dated June, 2009.  In this regard, the Board is aware that the Court has repeatedly held that laypersons, such as the Veteran, his spouse and fellow servicemen, are competent to describe symptoms of which they have first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  In this case, even assuming, arguendo, that the Veteran did sustain a lumbar spine injury in service, the first documented post-service evidence of a back disorder was in 2005, some 30 years after service.  The Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In other words, the fact that the Veteran did not seek treatment for a spinal condition for over three decades after service weighs heavily against the notion of a chronic or persistent disability.  Id. 

In short, the Board affords the Veteran's recent statements, offered as evidence in support of a claim of entitlement to service connection, significantly less probative value than the contemporaneous service treatment records and post-service records, all of which indicate that he did not experience any low back problems until 2003 at the earliest.  

In this regard, it is important to note that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Board finds the Veteran's statements to be inconsistent with the contemporaneous evidence of record, in which the Veteran specifically denied, on his separation medical history report, ever having experienced any back problems of any kind.  The Board finds this evidence to be the most probative evidence of record concerning the relationship between the Veteran's current spinal disorder and service, and ultimately outweighs his current reports concerning etiology.  Accordingly, the Board concludes that service connection on a direct basis has not been established.

Finally, with regard to granting service connection on a presumptive basis, the Board notes that, in addition to the absence of evidence of a chronic spinal disorder in service, there is no evidence that the Veteran was diagnosed with arthritis of the spine within the one-year presumptive period following service.  As such, service connection for degenerative joint disease or arthritis of the spine on a presumptive basis is not warranted.

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for degenerative disease with L4-L5 disc herniation and nerve compression.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative disease with L4-L5 disc herniation and nerve compression is denied.



REMAND

The Veteran contends that his service-connected bilateral hearing loss is of greater severity than the current noncompensable rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

Review of the claims folder reveals that the Veteran was afforded a VA audiometric examination in March 2009.  While the examiner conducted audiometric and speech recognition testing, it is unclear whether he actually questioned the Veteran regarding the function effects his bilateral hearing loss has on his occupation as a college professor (the examination report indicates that there are no significant effects).  During the July 2010 hearing before the Board, the Veteran stated that his bilateral hearing loss significantly affects his occupation, as he frequently has a great deal of difficulty hearing and communicating with his students.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, not only has the Veteran stated that his bilateral hearing has worsened, but updated VA treatment records also show that, in May 2010, during an audiology clinical evaluation, he was found to have "mild to profound" hearing loss in the left ear; in July 2010, he was fitted for hearing aids.  As this evidence indicates a possible worsening of his service-connected bilateral hearing loss disability, the Board concludes that another VA examination is warranted.  

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment records pertaining to the Veteran's bilateral hearing loss are dated July 2010, the RO should ensure that any treatment reports since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment records pertaining to the Veteran's bilateral hearing loss since July 2010 and associate those records with the claims folder.  Any negative reply should be included in the claims folder.

2.  Thereafter, schedule the Veteran with an appropriate clinician for a VA audiological examination to determine the current severity of his bilateral hearing loss.  Any and all tests and evaluations deemed necessary should be performed (to include audiological testing), and the results must be reported in detail.  The examiner should elicit a complete history of the Veteran's hearing loss problems and note that, in addition to the examination findings, the Veteran's history has been taken into consideration.

The examiner should specifically describe the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  

3.  After completing any further development deemed necessary, readjudicate the appeal, to include, if deemed warranted, consideration of an extraschedular evaluation. If the benefit is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


